Citation Nr: 0430874	
Decision Date: 11/19/04    Archive Date: 11/29/04	

DOCKET NO.  02-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychophysiological integumentary reaction.



WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1966 to March 
1968.  He was medically separated from service as a result of 
the disability now at issue on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A hearing was held before the 
undersigned in January 2003, and the case was remanded by the 
Board in April 2003 for additional development.  The veteran 
requested and was granted another hearing before the 
undersigned in September 2004.

For reasons explained below, a partial allowance of the 
benefit sought will be granted and the appeal will also be 
remanded for additional development via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of a portion of this appeal has been requested or 
obtained.

2.  The anxiety associated with the veteran's skin disorder 
results in mild symptoms which decrease work efficiency and 
ability to perform occupational tasks during periods only of 
significant stress but does not include symptoms of 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss.


CONCLUSION OF LAW

The criteria for a separate 10 percent compensable evaluation 
for anxiety associated with the veteran's service-connected 
skin disorder have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.1, 
4.3, 4.7, 4.10, 4.126, 4.127, 4.130, Diagnostic Code 9400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO informed 
the veteran of the duties to notify and assist and of the 
evidence necessary to substantiate his claim in notification 
posted to him in May 2001, prior to the initial adjudication 
of his claim in June 2001.  This notification informed the 
veteran that VA would assist him in collecting any evidence 
he might reasonably identify and of the evidence necessary to 
substantiate his claim.  This notification also informed him 
of the evidence that it remained necessary for him to submit.  
Indeed, this case was remanded by the Board to ensure 
collection of all available private and other medical 
evidence relevant to the veteran's claim for increase.  All 
known relevant medical evidence has been collected for review 
and placed on file.  The veteran does not contend and the 
evidence on file does not demonstrate that there remains any 
additional evidence which has not been collected for review.  
The veteran was provided a VA psychiatric examination which 
is adequate for rating purposes.  The Board finds that the 
veteran was clearly advised of the evidence he must submit 
and the evidence which VA would collect on his behalf, and 
that the duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability and claim for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency will 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of the disability at the moment of examination.  
38 C.F.R. § 4.126(a).  The nomenclature and symptoms employed 
in the Schedular criteria for rating mental disorders is 
based on the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, (the 
DSM-IV).  38 C.F.R. § 4.30.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see 38 C.F.R. § 4.14, the rule against 
pyramiding).  38 C.F.R. § 4.127(d).  

The general rating formula for mental disorders provides a 
noncompensable evaluation when a mental condition has been 
formally diagnosed, but symptoms are not severe enough to 
either interfere with occupational and social functioning or 
to require continuous medication.  A 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms are controlled by continuous 
medication.  A 30 percent evaluation is warranted when 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often); chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

Analysis:  During military service in the 1960's, the veteran 
developed a disorder of the skin which resulted in his 
medical return to the United States from an overseas 
assignment.  Examination upon hospitalization revealed that 
the skin showed an erythematous mottling of the face and 
hands and chest.  There was some evidence of nail biting.  
There was no lymphadenopathy.  An actual skin disorder was 
clearly noted to exist, but no clear diagnosis was provided.  
A psychiatric evaluation resulted in findings that the 
veteran had tension and anxiety, and there was some evidence 
to suggest psychophysiological disorders.  The veteran was 
thus considered unsuitable for further service and was 
separated.  

Interestingly, the physical examination for separation from 
service actually noted that the veteran was psychiatrically 
normal, and the only disorder identified was of the veteran's 
skin.  The Medical Evaluation Board, however, provided the 
veteran with a diagnosis of psychophysiological integumentary 
(skin) reaction.  Based upon these findings and the fact that 
the veteran was separated for this problem, the RO granted 
service connection for psychophysiological integumentary 
reaction with a 30 percent evaluation, effective from the 
time of the veteran's separation from active service in March 
1968.  This 30 percent evaluation has remained in effect 
until present.  The veteran sought an increased evaluation 
for this disability in April 2001.

The Board notes that the Schedular criteria for evaluating 
psychiatric disabilities previously included a series of 
psychological factors affecting physical condition (until 
amended in November 1996).  Psychological factors affecting 
skin condition was described at 38 C.F.R. § 4.149, Diagnostic 
Code 9500, and this served as the basis for the veteran's 
initial evaluation provided in 1968.  This criteria included 
notes which emphasized that vague complaints were not to be 
erected into a concept of a psychological disorder.  A 
diagnosis of a psychological disorder affecting physical 
condition must be established on specific distinctive 
findings characteristic of such disturbance, and not merely 
by exclusion of organic disease.  It was also noted that when 
two diagnoses, one organic and the other psychological or 
psychoneurotic, were presented covering the organic and 
psychiatric aspects of "a single disability entity," only 
one percentage evaluation would be assigned under the 
appropriate diagnostic code determined by the rating board to 
represent the major degree of disability.  That is, diagnoses 
of psychological factors affecting physical conditions were 
not to be made simply on the basis that an organic diagnosis 
was difficult or unclear.  Only when an organic and 
psychiatric disability was shown to be part of "a single 
disability entity," was this diagnostic criteria to be used 
and, in such cases, only a single evaluation to be provided.  
The current iteration of this regulation at 38 C.F.R. 
§ 38 C.F.R. § 4.127(d), as recited above, also emphasizes 
that a single evaluation will be assigned for the greater of 
two symptoms, when "a single disability" has been diagnosed 
both as a physical condition and as a mental disorder.  

A historical review of the claims folder reveals that 
although the veteran's skin disorder was viewed as a 
psychiatric symptom during service, and thus characterized as 
such by the initial rating action by VA in 1968 (and has 
remained so characterized until present), the evidence 
reveals that during and subsequent to service, the veteran's 
predominating disability has been one of his skin rather than 
of a psychiatric disorder.  Additionally, it is clear that 
the veteran's exact skin disorder has received many and 
varied diagnoses and has been difficult to treat effectively.  
Nonetheless, the veteran has, in effect, long been in receipt 
of an award of service connection for both psychiatric and 
skin disability, with entitlement to a single evaluation for 
one that presents the greater level of symptomatology. 

Based upon a review of all evidence on file, the Board, 
however, does not find that this disability is "a single 
disability entity."  The competent evidence on file shows 
that the veteran has an organic disability of the skin, 
principally related to sun exposure and that there has been 
an associated psychiatric disability of stress, and/or 
depression associated with the skin disability.  There is 
competent clinical evidence on file for both propositions 
that the veteran's skin disorder causes him anxiety, and that 
increased anxiety aggravates the veteran's skin disorder.  

Although the rating criteria for evaluating psychological 
factors affecting physical conditions has long been 
superseded, the notes to that criteria are applicable in the 
veteran's case.  It appears to the Board that the veteran has 
always had an organic skin disorder which has been difficult 
to diagnose and treat, and although this skin disorder is 
closely associated with some psychiatric symptoms, the skin 
disorder appears to stand alone as an organic disease and 
they are not collectively "a single disability entity" as 
initially contemplated in the older rating criteria, and at 
present under 38 C.F.R. § 38 C.F.R. § 4.127(d).

Although the evidence on file clearly shows that the 
predominating disability has involved the veteran's skin, an 
associated psychiatric disorder which is most often referred 
to as stress and/or anxiety has been service connected.  It 
is noteworthy, however, that the claims folder shows that the 
veteran has never sought or received any form of psychiatric 
care or treatment either inpatient or as an outpatient during 
his lifetime.  The July 2003 VA psychiatric examination 
included a review of the veteran's claims folder and a 
clinical interview.  He was alert and oriented to time, place 
and person.  He had a normal appearance and was adequately 
dressed and groomed.  Speech was coherent with a normal rate, 
rhythm and tone.  He demonstrated appropriate interpersonal 
interaction and his thought process was essentially logical 
and goal-directed.  There were no signs of psychosis, 
delusion or hallucination.  Memory was grossly intact and 
judgment was good.  The Axis I diagnosis was mood disorder 
due to the veteran's skin disorder.  The physician noted a 
documented history of anxiety symptoms and said that this 
anxiety, as likely as not, aggravated the veteran's skin 
disorder.  A Global Assessment of Functioning (GAF) score 
of 65 was assigned.

The Board finds that the veteran's essentially negative 
history of psychiatric care or treatment coupled with a 
documented history of anxiety and/or depression associated 
with his service-connected skin disorder warrants a separate 
10 percent evaluation, reflective of mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks during periods of significant 
stress.  The veteran's psychiatric symptoms are not shown to 
require any medication (as opposed to his skin disorder which 
has always required numerous medications).  The next higher 
30 percent evaluation is not warranted in the absence of 
evidence that the veteran has ever sought or required medical 
treatment, and in the absence of evidence of criteria listed 
for that evaluation, including suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  

Again, in the absence of competent evidence which shows the 
veteran's skin and psychiatric disorders to be one in the 
same or "a single disability entity," the Board will 
provide the veteran a separate 10 percent compensable 
evaluation for anxiety.  The Board finds that the veteran's 
longstanding 30 percent evaluation reflected the higher 
evaluation available (between psychiatric and skin) for the 
skin disorder element of his psychophysiological 
integumentary reaction, which is protected under 38 C.F.R. 
§ 3.951(b).  

Evaluation of the veteran's skin disability must be returned 
for additional development for the reasons stated below. 



ORDER

Entitlement to a separate evaluation of 10 percent for 
anxiety associated with the veteran's service-connected skin 
disability is granted.



REMAND

The Board is not satisfied with the most recent July 2003 VA 
dermatological examination report, and finds that the most 
recent March 2004 supplemental statement of the case contains 
essential due process deficiencies.  The most recent VA 
dermatological examination failed to provide any estimated 
percentage of the area of the veteran's body affected by his 
service-connected skin disorder, and although the color 
photographs submitted with the examination do not appear to 
demonstrate that more than 40 percent of his entire body or 
of the exposed areas affected are involved, the Board has 
been prohibited from exercising its own independent judgment 
in matters such as these in numerous decisions issued by the 
United States Court of Appeals for Veterans Claims.  
Additionally, it would be helpful if the VA dermatologist 
actually stated whether the veteran's list of medication and 
topical applications include corticosteroids or 
immunosuppressive drugs.  

Although the veteran's skin disorder has historically been 
evaluated with reference to psychological factors affecting 
physical conditions, neither the April 2002 or March 2004 
statements of the case provide the veteran with a simple 
recitation of the schedular criteria for evaluating skin 
disability at 38 C.F.R. § 4.118.  Although paragraph five of 
the March 2004 supplemental statement of the case does 
include some discussion of the current schedular criteria, 
the veteran really should be provided a complete recitation 
of the superseded criteria at Diagnostic Code 7806 and the 
current criteria for both Diagnostic Code 7800 and 7806.  
Giving the veteran the complete schedular criteria (both old 
and new) for evaluation of his skin disability most clearly 
informs him of the exact type of evidence necessary to 
substantiate his claim consistent with VCAA and ordinary 
rules governing the adjudication of veterans' disability 
compensation claims.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA dermatological examination.  The 
veteran's claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  The VA 
dermatological examination should include 
an additional set of unretouched color 
photographs.  The report of examination 
should include an estimation of the 
percentage of the veteran's entire body 
or of "the exposed areas affected" of 
the veteran's service-connected 
dermatological disorder.  His current 
medications and topical applications 
should be reviewed by the physician and 
the report should indicate whether the 
veteran is required to undergo "systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs."  Finally, the 
physician should also provide an opinion 
as to whether there are any scars or 
abnormal skin texture or hyper or 
hypopigmented skin in areas exceeding 
six square inches.  

2.  After completing the above 
development, the RO should again address 
the veteran's claim solely with respect 
to disability of the skin (which has a 
protected 30 percent evaluation), and, if 
the decision is not to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case 
which includes a discussion of compliance 
with VCAA and which includes a complete 
recitation of both the old and new 
complete criteria for evaluating skin at 
38 C.F.R. § 4.118, Diagnostic Code 7806, 
and the newer criteria for disfigurement 
of the head, face or neck at Diagnostic 
Code 7800.  The veteran should be 
provided with an opportunity to respond, 
and the case should then be returned to 
the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



